DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant’s remarks indicate that paragraph 0027 and Figure 3A support the newly added limitations, however this does not provided enough support for the negative limitation now included.
“Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C., first paragraph, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.”
Paragraph 0027 of the specification makes no mention of the fitment being the only seal on the folded side, and Figure 3A does not provide sufficient support for the negative limitation, based on the standard as set forth above.
Further, the disclosure as originally filed appears to directly refute the newly added claim limitation, as detailed below:

    PNG
    media_image1.png
    407
    559
    media_image1.png
    Greyscale

The circled portion of applicant’s Figure 3A, highlighted by the examiner, shows the side edge seal extending all the way to the folded edge. This is necessary to complete the sealed pouch.
However, at this corner point, the side edge seal is located along both the sealed edge and the folded edge, thus directly conflicting with applicant’s newly added negative limitation requiring the fitment seal to be the only seal along the folded side.
Claims 2, 4-6, and 9-12 are rejected for incorporating the new matter by dependency.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 4, 6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Font Lletche (US 2012/0195528) in view of Reiche (US 3435736).
Font Lletche discloses a standing pouch comprising a first sealed side (30 one side), a second sealed side (30 middle bottom), a third sealed side (30 opposite side), and a folded side (flat middle portion of 5 not including triangular shoulders); and a cap fitment present on the folded side (3); wherein the only seal on the folded side is for the cap fitment (see Fig. 16); wherein the standing pouch is formed by folding a single sheet of packaging material, the packaging material being sealed along three open edges to form the first sealed side, the second sealed side, and the third sealed side (see Figs. 1, 17a, 17b); except does not expressly disclose compressed corners folded inward to form a standing base.  
However, Reiche discloses a similar standing pouch wherein the first sealed side and the second sealed side form a first corner (7; Fig. 4), the second sealed side and the third sealed side form a second corner (7’; Fig. 4), and each of the first corner and 
Because Font Lletche and Reiche both teach standing pouches, it would have been obvious to one of ordinary skill in the art to inwardly folded bottom structure taught by Reiche for the bottom structure taught by Font Lletche to achieve the predictable result of providing a secure base for the pouch to stand.
Font Lletche as modified above further results in a device wherein the sealed side comprising the base is opposite the folded side (see Font Lletche Fig. 17a); the folded side comprises a hole adjacent the cap, which has been punched out prior to sealing of the fitment (see Font Lletche Figs. 10, 11); the cap is on the top of the standing pouch (see Font Lletche Fig. 17a, 17b); the packaging material is one or more layers selected from the group consisting of polymers, acrylonitrile, paper, aluminum foil, nonwovens, metallized materials, and bioplastic and is a film (Font Lletche paragraph 0001).
Font Lletche as modified above discloses all limitations of claims 9 or 10, being silent to sizing as is common in the flexible pouch art.
However, it has been widely known in the flexible bag or pouch art, since long before the invention by applicant, to be able to vary the dimensions of a bag or pouch to fit specific contents, specific volumes, shipping needs, etc.
It would have been an obvious matter of design choice to construct the device set forth above with the claimed volume, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as .

Response to Arguments
7.	Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
	Applicant argues that Font Lletche does not disclose “wherein the only seal on the folded side is for the cap fitment” and thus the claims limitations are not met. This argument has been considered, however is not persuasive in light of the interpretation being applied to Font Lletche, namely that the folded side comprises the flat area of 5, between the sloping shoulders, not including the shoulders themselves. As best as the unsupported new limitations can be understood from the disclosure as originally filed, the Font Lletche reference meets the scope of the claims.
	
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 22, 2021